Exhibit 10.2

FIRST amendment to

WARRANT CERTIFICATE

 

THIS FIRST AMENDMENT TO WARRANT CERTIFICATE (this “Amendment”) is effective as
of August 5, 2015, and is between RMB Australia Holdings Limited, a company
incorporated under the laws of Australia (“RMB”), and Solitario Exploration &
Royalty Corp., a Colorado corporation (“Solitario”).

WHEREAS, on August 10, 2012, Solitario, RMB, and RMB Resources, Inc., an
affiliate of RMB, entered into a Facility Agreement for the purpose of allowing
Solitario to borrow up to $5,000,000 from RMB.

WHEREAS, as of the date hereof, Solitario has borrowed a total of $5,000,000
(the “Loan”) under the Facility Agreement, and by its terms the Loan and all
obligations under the Facility agreement are due on August 21, 2015.

WHEREAS, in conjunction with the entry into the Facility Agreement, Solitario
issued RMB a warrant to acquire 1,624,748 shares of Solitario common stock, the
rights and terms of such warrant are set forth in a Warrant Certificate dated
August 21, 2012 (the “Warrant”), and by its terms the Warrant expires on August
21, 2015.

WHEREAS, through a separate agreement the parties hereto have agreed to extend
the maturity date of the Loan, and in conjunction therewith have agreed to
extend the term of the Warrant through August 21, 2016.

WHEREAS, in accordance with Section 8.4 of the Warrant, the parties hereto
desire to document their agreement to extend the expiration date of the Warrant.

NOW, THEREFORE, for mutual consideration, the receipt of which is hereby
acknowledged, the undersigned hereby agree as follows:

1.                  Amendment of Exercise Period. The term “Exercise Period”, as
defined in Section 1.1 of the Warrant, is hereby amended to end effective as of
5:00 p.m. Mountain Time on August 21, 2016.  

2.                  Counterparts. This Amendment may be executed in more than
one counterpart, each of which, when so executed, shall be an original, and it
shall not be necessary, in making proof of this Amendment, to produce or account
for more than one counterpart. This Amendment may be executed in original or
through signatures transmitted by facsimile or other electronic means.

3.                  Recitals; Defined Terms. All recitals to this Amendment and
terms defined therein, if any, are incorporated by reference into the body of
this Amendment. All capitalized terms not defined in this Amendment have the
meaning ascribed to them in the Warrant.

4.                  Conflict Of Terms. In the event of a conflict between the
terms of the Warrant and this Amendment, the terms of this Amendment shall
control.



 1 

 

5.                  Reaffirmation. The parties hereby ratify, confirm and
approve all other terms and conditions of the Warrant not amended hereby.

 

IN WITNESS WHEREOF, Solitario and RMB have executed this Amendment the day and
year first above written.

 

 

SOLITARIO EXPLORATION & ROYALTY CORP.

 

 

By: /s/ Christopher E. Herald

Name: Christopher E. Herald

Title: CEO

 

 


RMB Australia Holdings Limited

 



By: /s/ Arnold Vogel

Name: Arnold Vogel

Title: Director

 